Citation Nr: 0209099	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  99-16 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of an injury 
due to cold exposure, claimed as peripheral neuropathy, 
circulatory problems, arthritis (in the hands, arms, 
shoulders, hips, knees, and ankles), and a fungal infection 
of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1999 RO decision which denied service 
connection for residuals of an injury due to cold exposure, 
claimed as peripheral neuropathy, circulatory problems, 
arthritis (in the hands, arms, shoulders, hips, knees, and 
ankles), and a fungal infection of the feet.  The Board 
remanded the case in January 2001 for additional development.


FINDINGS OF FACT

1.  A cold injury during service is not shown.

2.  Peripheral neuropathy, circulatory problems, arthritis 
(in the hands, arms, shoulders, hips, knees, and ankles), and 
a fungal infection of the feet, if shown at all, began years 
after service.

3.  Peripheral neuropathy, circulatory problems, arthritis 
(in the hands, arms, shoulders, hips, knees, and ankles), and 
a fungal infection of the feet are not related to any 
incident of service including a claimed cold injury.


CONCLUSION OF LAW

Claimed residuals of an injury due to cold exposure, 
including peripheral neuropathy, circulatory problems, 
arthritis (in the hands, arms, shoulders, hips, knees, and 
ankles), and a fungal infection of the feet, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991);  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from June 1966 
to June 1968.  He reports some service in Korea.

A review of his service medical records shows that he was 
seen with a sprained left ankle in February 1967, and seen 
with a sprained right ankle in March 1967.  In February 1968 
he was seen with complaints of pain in his left foot and toes 
over the preceding year; a mild deformity of overlapping toes 
was noted.  His May 1968 service separation examination 
showed all pertinent systems were normal on clinical 
evaluation.  On his report of medical history for the 
separation examination, he related that he had occasional leg 
cramps and his toes occasionally hurt.  Service medical 
records do not refer to any cold injury or residuals of same.

A September 1969 note from Mauldin J. Boggs, M.D., relates 
that the veteran was briefly hospitalized in July 1969 at 
which time he had upper gastrointestinal and right foot X-
rays.  

In August 1972, the veteran filed a claim for service 
connection for residuals of injury to his feet  and legs.

At a September 1972 VA examination, the veteran said he had a 
skin problem with his feet and legs since service.  He 
related that when he served in Korea he was exposed to 
extreme cold during the winter, and also his feet frequently 
got wet and he could not keep good hygiene.  Current 
examination led to diagnoses of trench foot and 
epidermophytosis interdigitalis pedis of the feet.  No other 
pertinent problems were noted on general medical and 
orthopedic examinations.  

In November 1972, the RO denied service connection for a 
claimed condition of the feet and legs (including the 
recently noted fungal infection and claimed residuals of 
sprained ankles).  The veteran did not appeal this decision.

VA outpatient records from September 1973 show the veteran 
was treated for tinea pedis (fungal skin infection of the 
feet) and for a skin problem of bacterial pyoderma of the 
legs.

In October 1973, the RO continued to deny service connection 
for a skin problem of the feet.  The veteran did not appeal 
this decision.

VA treatment records from July 1979 show the veteran was seen 
for dermatophytosis of the feet.  He was also seen with 
complaints of pain in the low back and right hip at this 
time, with records indicating that he was injured at his 
place of employment in November 1978 when he fell 15 feet and 
landed on his back and right hip.  Numerous outpatient 
records from the 1980s and later show treatment for a fungal 
skin condition of the feet (tinea pedis) and groin (tinea 
cruris).  In January 1987, he was seen for weakened and 
unstable ankles, which were found to be secondary to walking 
and his use of an ace bandage.  A report of X-rays at this 
time notes mild degenerative changes of both ankle joints, 
although the clinical examiner said the X-rays were normal.  

In a November 1987 statement, the veteran said that in 
November 1978 he fell 15 to 20 feet off a building, landing 
on his back and hips, fracturing 3 to 4 vertebrae and 
injuring a nerve in his back.  He said that because of the 
injuries in that fall, he had severe pain in the back, hips, 
and legs, as well as arthritis of the neck, arms and hands.  
He also said he had foot and ankle problems since service.  

A March 1988 VA outpatient record shows the veteran had ankle 
complaints.  At a VA general medical examination in September 
1988, the veteran complained of orthopedic pain in the low 
back, both lower extrmities, and ankles.  He reported a 
history of back pain for the past 10-15 years since a falling 
injury, and he said he had recurrent ankle sprains from 
injuries sustained in Korea.  On a September 1988 VA 
orthopedic examination, the veteran reported back pain from 
the 1978 injury, with pain going down both legs and feet.  He 
also complained of neck pain for 3-4 years, with pain and 
weakness of the upper extremities.  Low back X-rays showed a 
congenital abnormality of the lumbosacral spine.  X-rays of 
the ankles were normal. 

In January 1999, the veteran filed his current claim for 
service connection for residuals of an injury due to cold 
exposure, including peripheral neuropathy, circulatory 
problems, arthritis (in the hands, arms, shoulders, hips, 
knees, and ankles), and a fungal infection of the feet.

Ongoing VA outpatient records from the 1990s to 2001 descibe 
treatment for a variety of ailments.  Among the health 
problems noted were degenerative joint disease (DJD), also 
referred to as osteoarthritis, of multiple joints of the 
body.  The veteran had numerous compaints of problems with 
joints of his neck, back, and upper extremities and lower 
extremities.  He was also seen for skin problems including 
tinea pedis and tinea cruris.  Nicotine dependence was often 
treated.  None of the medical records suggest any of the 
veteran's health problems were due to cold exposure. 

Analysis 

The veteran claims service connection for residuals of an 
injury due to cold exposure, including peripheral neuropathy, 
circulatory problems, arthritis (in the hands, arms, 
shoulders, hips, knees, and ankles), and a fungal infection 
of the feet.

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection.  Relevant medical records have been obtained to 
the extent possible, and a VA examination is not warranted 
under the circumstances presented..  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.3037, 3.309.

The veteran served on active duty from 1966 to 1968.  He 
reports he served in Korea where he was exposed to cold.  
While the veteran may at times have been exposed to cold in 
service, his service medical records give no indication of a 
permanent injury from the cold.  His service medical records 
also show none of the conditions which he now claims to be 
residuals of service cold exposure.  There is no evidence of 
a presumptive disease such as arthritis within the year after 
service.  

The various problems which the veteran claims are the result 
of a service cold injury include peripheral neuropathy, 
circulatory problems, arthritis (in the hands, arms, 
shoulders, hips, knees, and ankles), and a fungal infection 
of the feet.  These various problems, if shown at all, first 
appear years after service.  The competent medical evidence 
of record does not suggest the problems are related to 
claimed cold exposure during service, or even to cold 
exposure outside of service for that matter.  A VA 
examination with opinion is not warranted in this case since 
there are no proven predicate facts upon which a doctor could 
formulate a competent medical opinion on a service nexus.  
See 38 C.F.R. § 3.159(c)(4).  As a layman, the veteran has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The weight of the credible evidence establishes no lasting 
service cold injury with residuals.  Various health problems, 
if currently shown at all, including peripheral neuropathy, 
circulatory problems, arthritis (in the hands, arms, 
shoulders, hips, knees, and ankles), and a fungal infection 
of the feet, began years after service and are not related to 
any incident of service including a claimed cold injury.  It 
must be concluded that the claimed disability was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is inapplicable, and service connection must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for residuals of an injury due to cold 
exposure, claimed as peripheral neuropathy, circulatory 
problems, arthritis (in the hands, arms, shoulders, hips, 
knees, and ankles), and a fungal infection of the feet, is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

